Title: American Philosophical Society’s Circular on the Hessian Fly, 17 April 1792
From: Jefferson, Thomas,Barton, Benjamin Smith,Hutchinson, James,Wistar, Caspar
To: 


          
            Philadelphia, April 17th, 1792.
          
          At a meeting of the Committee appointed by the American Philosophical Society for the purpose of collecting and communicating to the Society materials for forming the Natural History of the insect called the Hessian-fly, as also information of the best means of preventing or destroying the Insect, and whatever else relative to the same may be interesting to Agriculture:
          Resolved that, for obtaining information of the facts necessary for forming the natural history of this insect, before its entire evanishment from among us, it be recommended to all persons whose situation may have brought them into acquaintance with any such facts to communicate the same by letter addressed to Thomas Jefferson, Esq. Secretary of State to the United-States.
          And that the proper objects of inquiry and information may be more particularly pointed out, the following Questions are proposed.
          § 1.
          In what year, and at what time of the year, was this animal observed for the first time? Does it seem to have made its appearance in this country only of late years, or are there any reasons for supposing that it was known in any part of the United-States previously to the commencement of the late revolution?
          § 2.
          At what time of the year has this insect been observed in the Egg-State? At what time in the Worm-State? And at what time in the Fly-State? How long does it remain in each of these several states? Does it pass through more than one generation in the course of a year? If it does, which generation of the insect is it that proves most injurious?
          § 3.
          What kind of Wheat does this insect prove most injurious to? Has it ever been seen on, or has it proved destructive to, the Spelts? Does it ever injure the roots of the wheat, &c. Has it ever been seen in the flowers? Does it affect the leaves? What part of the stalk is it chiefly confined to? Has it ever been known to attack the grain, or to be transported with it? In what manner does it seem to operate its injurious effects? At what season are these effects first observed to commence?
          § 4.
          Does it ever injure the Spring-wheat, the Barley, the Buckwheat, and the Oat? Does it injure the Rye or the Indian-corn? If it does,  on what part of these several vegetables does it chiefly reside? Does it inhabit any of the Grasses, or other smaller vegetables, which we cultivate in our fields, our meadows, gardens, &c. If it does, what are the names of these grasses, &c? And on what parts of these vegetables does it chiefly reside? Has it ever been observed, in any of its stages, in their flowers? Has it ever been known to injure their seeds? Does it appear to be most destructive to the grasses, &c. of the more wet, or to those of the more dry, soils? Has it ever been observed upon any of the larger trees or shrubs of the forest, garden, &c. If it has, what are the names of these trees and shrubs? And what parts of them does it commonly affect?
          § 5.
          Does this insect seem to have committed greater depredations on the different grains, but particularly on the wheat, when sown in one soil than when sown in another? Thus, for instance, is it ascertained whether this animal has proved most destructive to wheat which has been sown in a light and loose soil, or to that which has been sown in a strong and heavy soil? Do its ravages appear to have been greater or less upon the wheat of land which has been recently manured, than upon the wheat of land that has never been manured at all, or which has not been manured for a considerable length of time? N.B. All the queries of this section have also a reference to the Rye, the Oat, the Barley, &c.
          § 6.
          How far has the Bearded-wheat escaped the injuries of this insect? Which variety of the Bearded-wheat, the Yellow, the Red, or the White, has been observed to be most exempt from its injuries? Has any variety or species of the wheat entirely escaped the ravages of this insect?
          § 7.
          Is it possible to ascertain, with any degree of certainty, the extent of country which this insect has traversed in a year, or in any other given period of time? Are its movements rapid? Does it appear that the progress of the insect has been, in any degree, retarded, or obstructed, by rivers, by mountains, &c? Does it appear that it has pursued any general or fixed rout through those countries, in which it has been observed, as to the North, the South, &c? How far to the North has it been observed? How far to the South? How far to the West?
          § 8.
          Have any experiments been made to demonstrate the degree of cold which this insect, in the different stages of its existence, is capable of supporting? Is it food for other animals?
          
          § 9.
          What means have been found most successful for preventing the injuries committed by this insect? How far has the practice of rolling the wheat and the rye in the autumn and in the spring been found of service? Have any good consequences resulted from the practice of seeding the grain close in the spring-time? Has the burning of the stubble ever been tried? If it has, what has been the effect? Has the practice of steeping the grain of the wheat, &c. (previously to its being sown) in infusions of the Elder, and of other vegetables, been found of any service?
          And while the Committee ask, with earnestness, information from every person who can answer any one or more of the preceding questions, they address themselves in a particular manner to those on whose farms this insect has appeared, praying that they will give them such details as they can give with certainty, regardless of the style or form of their communications, since it will be the duty of the Committee to reduce all the facts received from different persons into an orderly narrative, to be reported to the Society.
          
            
              Thomas Jefferson,
              }
              Committee.
            
            
              Benjamin Smith Barton,
            
            
              James Hutchinson
            
            
              Caspar Wistar.
            
          
        